J-S66020-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                               :          PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    EDWIN DOLORES QUILES                       :
                                               :
                      Appellant                :     No. 928 EDA 2019

           Appeal from the PCRA Order Entered September 26, 2018
    In the Court of Common Pleas of Pike County Criminal Division at No(s):
                           CP-52-CR-0000531-2013

BEFORE: STABILE, J., NICHOLS, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY NICHOLS, J.:                                      Filed: June 18, 2020

        Appellant Edwin Dolores Quiles appeals pro se from the order

dismissing his first timely Post Conviction Relief Act1 (PCRA) petition. This

case returns to us after we remanded for a hearing under Commonwealth

v. Grazier, 713 A.2d 81 (Pa. 1998).                Appellant, now proceeding pro se,

raises challenges to the imposition of consecutive sentences and the

effectiveness of his counsel on direct appeal, among numerous other claims.

For the reasons that follow, we affirm.

        In resolving Appellant’s direct appeal, this Court set forth the factual

history of this case as follows:

        On October 24, 2013, Appellant and his co-defendant pulled into
        a gas station in Pike County, Pennsylvania. Appellant went into
____________________________________________


1   42 Pa.C.S. §§ 9541-9546.
J-S66020-19


       the gas station, while his co-defendant made a pre-arranged sale
       of heroin to an undercover member of the Pike County
       Detective’s Office. Following the controlled buy, Police Officer
       Joseph Ostrom entered the gas station and placed Appellant
       under arrest, while other officers took his co-defendant into
       custody.

       Officers transported Appellant to the Pike County Detective
       Bureau Office, where Chief Detective Michael Jones and Officer
       Ostrom interviewed Appellant. At the beginning of the interview,
       which was conducted in English, Chief Detective Jones advised
       Appellant of his rights pursuant to Miranda.           Appellant
       acknowledged his rights, signed a written waiver of those rights,
       and spoke with Chief Detective Jones and Officer Ostrom.
       Appellant also signed written consent forms for the search of his
       automobile and his cellular phone.

       Appellant was arrested and charged with two counts of delivery
       of a controlled substance,[2] one count of criminal conspiracy to
       deliver a controlled substance, and related possession charges.
       Appellant filed a motion to suppress, seeking to suppress
       statements he gave to investigators and the evidence the
       investigators recovered in his phone and car on the grounds that
       he did not sufficiently understand English and was under the
       influence of heroin at the time he waived his rights and
       consented to the search.

       The trial court held a hearing on the motion, at which Chief
       Detective Jones, Officer Ostrom, and Appellant testified. The trial
       court denied the motion.

       Appellant proceeded to a jury trial, and the jury convicted him of
       two counts of delivery of a controlled substance, and one count
       of criminal conspiracy to deliver a controlled substance. [The
       trial court ordered a pre-sentence investigation (PSI)].


____________________________________________


2 The first delivery count was for 1.18 grams of heroin on October 17, 2013.
N.T. Trial, 1/12/15, at 7, 32. The second delivery count was for 3.31 grams
of heroin on October 24, 2013. Id. at 7, 32.




                                           -2-
J-S66020-19


        On March 12, 2015, the trial court sentenced Appellant to an
        aggregate term of nine to thirty years of imprisonment.

Commonwealth v. Quiles, 166 A.3d 387, 389 (Pa. Super. 2017) (Quiles

I) (footnote and some formatting altered).

        Appellant timely appealed, and this Court, on June 23, 2017, affirmed

Appellant’s convictions but vacated his judgment of sentence and remanded

for resentencing and for determination of his Recidivism Risk Reduction

Incentive (RRRI) eligibility. Id. at 395. On February 8, 2018, the trial court

resentenced Appellant to an aggregate sentence of nine to thirty years’

imprisonment, which consisted of three consecutive terms of three to ten

years’ incarceration, and found Appellant was eligible for a RRRI sentence of

eighty-one months.3 Order, 2/9/18, at 1-2.4

        On February 20, 2018, Appellant filed a pro se PCRA petition.        The

PCRA court appointed PCRA counsel, who filed an amended PCRA petition on

May 7, 2018.

        In relevant part, the amended PCRA petition stated as follows:

        8. That [Appellant] believes the convictions received arose from
        the same incident and therefore consecutive sentences are not
        appropriate in this matter.



____________________________________________


3 The resentencing hearing transcript was not transmitted to this Court as
part of the certified record.
4   The order was docketed one day after the trial court imposed sentence.




                                           -3-
J-S66020-19


       9. That [Appellant] attempted to advise trial counsel [(Robert
       Reno, Esq.)] of his desire to appeal his sentence based on these
       grounds, but was not contacted back by trial counsel.

       10. That trial counsel was ineffective for failing to discuss with
       [Appellant] issues for appeal.

                                       *       *   *

       14. That [Appellant] requests that if the court deems trial
       counsel ineffective, [Appellant] requests . . . a re-sentencing in
       this matter to a concurrent sentence within the standard
       guidelines . . . or the ability to file an appeal on these issues[.]

Am. PCRA Pet., 5/7/18, at 2 (unpaginated).

       On August 31, 2018, the PCRA court held an evidentiary hearing, at

which Appellant and Attorney Reno testified. On September 26, 2018, the

PCRA court denied Appellant’s PCRA petition.

       Appellant filed a pro se notice of appeal, which was timestamped on

October 15, 2018.5        In his notice of appeal, Appellant stated five claims,



____________________________________________


5 Unfortunately, Appellant’s pro se notice of appeal was not docketed in the
PCRA court. As a result, Appellant filed a second pro se notice of appeal,
which the PCRA court docketed on March 11, 2019. On April 9, 2019, the
PCRA court issued an order instructing Appellant to comply with Pa.R.A.P.
1925(b), which the PCRA court served on Appellant. Appellant timely filed
his pro se Rule 1925(b) statement, which we discuss in further detail below.

On June 20, 2019, this Court issued a rule to show cause why Appellant’s
appeal should not be quashed due to an apparent untimely appeal from the
PCRA court’s September 26, 2018 order.         Appellant filed a response
enclosing his pro se October 2018 notice of appeal, but did not enclose any
proof of mailing. As a result, this Court quashed Appellant’s appeal on
September 20, 2019.

(Footnote Continued Next Page)


                                           -4-
J-S66020-19


including    claims   that   the    imposition   of   consecutive   sentences   was

inappropriate and that trial and PCRA counsel were ineffective.           Notice of

Appeal, 10/15/18, at 1-2 (unpaginated).

        Appellant’s timely filed a pro se Rule 1925(b) statement raising

thirteen issues, including challenges to (1) the legality and discretionary

aspects of the consecutive sentences imposed by the trial court, and (2) trial

counsel effectiveness in the direct appeal.6          Additionally, Appellant raised


(Footnote Continued) _______________________

On October 7, 2019, Appellant filed a pro se application for reconsideration
of this Court’s September 20, 2019 order. Appellant’s application attached
proof of mailing of his October 2018 notice of appeal. Meanwhile, on August
20, 2019, the PCRA court transmitted a supplemental record to this Court
enclosing Appellant’s timestamped October 2018 notice of appeal, which the
PCRA court stated was inadvertently omitted from the docket. As a result,
on October 11, 2019, this Court vacated its quashal and reinstated
Appellant’s appeal as timely filed on October 15, 2018.

On January 10, 2020, this Court remanded for a Grazier hearing, which
occurred on February 5, 2020. On February 7, 2020, the trial court issued
an order stating that Appellant knowingly, intelligently, and voluntarily
waived his right to PCRA appellate counsel and wished to proceed pro se.
Order, 2/7/20.
6   In full, Appellant’s Rule 1925(b) statement stated:

        1. Was [Appellant] as an innocent person subjected to an
        unlawfully induced guilty plea as a result of counsel’s deficient
        performance and guidance?

        2. Did counsel offer [Appellant] adequate time [to] confer and
        prepare for trial?

        3. Was [Appellant] pressured into pleading guilty against his
        wish to go to trial?

(Footnote Continued Next Page)


                                          -5-
J-S66020-19



(Footnote Continued) _______________________

      4. Had counsel investigated properly, such issues as evidence
      that was false but presented as truth by police officer[s], (license
      plate that targeted [Appellant], that wasn’t [Appellant’s] plate
      number),     such    falsehoods,   intentionally    injected     into
      [Appellant’s] case, while known by officer[s] to be false, against
      the rules of criminal procedure, §4902, §4903, §4904 & §4952,
      regarding perjury related to Police Officer[s] & District Attorney,
      false information to authorities ([c]ourt), would the outcome
      have been different, and would the adjudication of guilt or
      innocence been impossible?

      5. By a preponderance of the evidence, had counsel moved to
      compel, it would have been clear that there was not evidence to
      support the allegations against [Appellant], since the alleged
      evidence that police claim exist, doesn’t offer any proof
      [Appellant] being guilty of any crime, [h]ad counsel
      investigated?

      6. Was the weight of the evidence insufficient to convict or
      prosecute?

      7. Is [Appellant] currently serving an illegal sentence, whereas,
      consecutive sentences are in violation of the rights secured to
      [Appellant] under the United States Constitution, and
      Pennsylvania Constitution, and not supported by statute, should
      have merged as in Com. v. Zimmerman, 498 Pa. 112, 119,
      445 A.2d 92, 96 (1981); Brown v. Ohio, 432 U.S. 161, 168 . . .
      (1977); Com. v. Tarver, 493 Pa. 320, 426 A.2d 569 (1981),
      U.S. Const. Amend. 5, 14, [t]hat is, Fifth Amendment Double
      Jeopardy protections prohibit “multiple punishment for the same
      offense.[] Com. v. Mills, 477 Pa. 163, 169, 286 A.2d 638, 641
      (1971); Com. v. Goldhammer, 512 Pa. 587, 517 A.2d 1280
      (1986); Com. v. Steven Keith Anderson, 538 Pa. 574, 650
      A.2d 20, 1994 LEXIS 569.

      8. Was [Appellant] misle[]d and manipulated by counsel to
      ensure a guilty plea, and for failure to construct a strategy of a
      defense, which would’ve been proper, since the evidence was
      factually so lacking and insufficient to support a prosecution or
      conviction.

(Footnote Continued Next Page)


                                          -6-
J-S66020-19


several claims referring to a guilty plea7 and trial counsel’s failure to

investigate and present evidence favorable to the defense.

      The PCRA court prepared a Rule 1925(a) opinion.8


(Footnote Continued) _______________________

      9. Was [Appellant] subjected to a malicious prosecution, and
      counsel aided the prosecution, instead of acting as an advocate
      for his client.

      10. Did a miscarriage of justice occur, when [Appellant] entered
      a guilty plea that was not entered intelligently, voluntarily, or
      knowingly, while being under such duress/pressure of counsel’s
      inappropriate influences?

      11. Did [c]ounsel fail to investigate exculpatory evidence, and
      fail to raise issues that would have benefited [Appellant] greatly?

      12. Was [Appellant’s] counsel incompetent, and ineffective for
      failing to raise issues, investigate an alibi defense?

      13. Since [Appellant] speaks very little [E]nglish, did he
      understand what he was being told, during the proceeding where
      he entered his guilty plea, while being advised to do so by
      ineffective counsel?

Appellant’s Rule 1925(b) Statement, 4/18/19.

7  Appellant raises numerous claims regarding guilty pleas he allegedly
entered on January 15, 2015, see Appellant’s Brief at 1, but he was tried by
a jury and convicted on January 13, 2015. See Docket; Quiles I, 166 A.3d
at 389.
8 We note that the PCRA court, as well as the Commonwealth’s brief,
address two of the issues that were stated in Appellant’s notice of appeal,
specifically, the imposition of consecutive sentences and whether trial
counsel was ineffective. PCRA Ct. Op., 5/6/19, at 3-7; see also Notice of
Appeal at 1-2 (unpaginated).

Pennsylvania Rule of Appellate 904, which states the requirements for the
contents of a notice of appeal, does not require an appellant to list issues.
(Footnote Continued Next Page)


                                          -7-
J-S66020-19


      On appeal, we restate Appellant’s issues that he raised in his appellate

brief as follows:9

      1. Imposition of consecutive sentences are illegal.

      2. Unreasonable sentence.

      3. Generalized claim that trial and PCRA counsel were
      ineffective, including a failure to “address the issues at the
      sentencing stage regarding problems there, (consecutive
      sentence/extremely harsh sentence, and actual innocence,
      etc[.]”)[.]

      4. Unlawful guilty plea.

      5. Police fabricated evidence.

      6. Counsel was ineffective by failing to properly investigate and
      prepare a defense for Appellant.

      7. Challenge to the sufficiency of evidence for his convictions.

See Appellant’s Brief at 1-7.

      In support of his first two issues, Appellant argues that he is serving

an illegal sentence.      Appellant’s Brief at 2, 8-9.   Appellant reasons his


(Footnote Continued) _______________________

See Pa.R.A.P. 904. In contrast, Rule 1925(b)(4)(vii) specifically states that
“[i]ssues not included in the [Rule 1925(b)] Statement . . . are waived.”
Pa.R.A.P. 1925(b)(4)(vii) (emphasis added).            Therefore, although an
appellant must identify all of its issues in the Rule 1925(b) statement or risk
waiver, we discern no legal basis for the PCRA court or the Commonwealth
to limit their discussion to claims raised in Appellant’s notice of appeal. See
id.
9 We have reordered the issues presented in Appellant’s brief. We note
Appellant’s pro se appellate brief does not comply with the Rules of Appellate
Procedure and therefore, it is difficult to identify Appellant’s issues.




                                          -8-
J-S66020-19


sentence is illegal because his convictions10 should have merged, “but were

erroneously ordered by the [trial court] to run consecutive, which clearly

altered the outcome, causing the illegality of ‘Double Jeopardy’ . . . .” Id. at

2, 8-9.      Appellant also raises a similar claim that his sentence was

“[e]xtremely [h]arsh” and was “clearly unreasonable in regards to the

erroneously imposed consecutive sentences . . . .” Id. at 3.

       In response, the Commonwealth argues that Appellant “has already

challenged the imposition of consecutive sentences in a previous appeal” to

this Court.     Commonwealth’s Suppl. Brief at 10.11      The Commonwealth

reasons that because Appellant previously litigated the issue, “the PCRA

court appropriately determined that the consecutive sentence issue had

already been considered” and rejected by the Quiles I Court. Id. at 11.

       The PCRA court similarly claimed that Appellant had previously

“challenged the imposition of consecutive sentences” on direct appeal. PCRA

Ct. Op. at 4. The PCRA court reasoned that

       [s]ince the Appellant’s initial appeal raised the issues of
       consecutive periods of incarceration and imposition of a sentence
       greater than the lawful maximum, including RRRRI eligibility,
____________________________________________


10As set forth above, a jury convicted Appellant of two counts of delivery of
a controlled substance and one count of conspiracy to commit delivery of a
controlled substance. Quiles I, 166 A.3d at 390.
11 The Commonwealth’s initial brief had argued that this Court should quash
the appeal due to an untimely notice of appeal. Because Appellant did, in
fact, timely appeal, the Commonwealth filed a supplemental appellate brief.




                                           -9-
J-S66020-19


       and the [Quiles I] Court remanded for the sole purpose of re-
       sentencing to include RRRI eligibility and not to alter the
       consecutive nature of the previous sentence, the PCRA [c]ourt
       determined that the consecutive sentence issue was considered
       and rejected by the Superior Court.

Id. (emphasis added).12

       The PCRA court nonetheless addressed the merits and concluded that

the imposition of three consecutive sentences of three to ten years’

incarceration “was entirely permissible.”          Id. at 5.   The PCRA court noted

that “imposition of consecutive sentences is solely within the discretion of

the trial court,” and that the trial court had the benefit of a PSI. Id. The

PCRA court’s opinion did not address Appellant’s claim of illegality due to

merger. See Appellant’s Rule 1925(b) Statement at ¶ 7; Appellant’s Brief at

2.

       Our standard of review from the denial of a PCRA petition “is limited to

examining whether the PCRA court’s determination is supported by the

evidence of record and whether it is free of legal error.” Commonwealth v.

Ousley, 21 A.3d 1238, 1242 (Pa. Super. 2011) (citation omitted). We may
____________________________________________


12 The Commonwealth and PCRA court are incorrect that Appellant
challenged the imposition of consecutive sentences in his direct appeal.
Appellant argued only that he was RRRI eligible. See Quiles I, 166 A.3d at
392 (“Appellant . . . avers that he is RRRI eligible, and the trial court did not
have sufficient information at the sentencing hearing with which to
determine that his criminal record for assault in Connecticut rendered him
RRRI ineligible.”). The Quiles I Court never held that the trial court should
“not . . . alter the consecutive nature” of Appellant’s sentences. See
PCRA Ct. Op. at 4 (emphasis added).




                                          - 10 -
J-S66020-19


also affirm on any basis. Commonwealth v. Clouser, 998 A.2d 656, 661

n.3 (Pa. Super. 2010).

     As to Appellant’s claim that the trial court imposed illegal consecutive

sentences, we note that the “PCRA ‘provides for an action by which persons

convicted of crimes they did not commit and persons serving illegal

sentences may obtain collateral relief.’”     Commonwealth v. Jackson, 30

A.3d 516, 518 (Pa. Super. 2011) (quoting 42 Pa.C.S. § 9542)).          A timely

challenge to the “legality of sentence is always subject to review within the

PCRA . . . .”   Commonwealth v. Fahy, 737 A.2d 214, 223 (Pa. 1999)

(citation omitted). “A claim that crimes should have merged for sentencing

purposes    raises   a   challenge   to   the   legality   of   the   sentence.”

Commonwealth v. Quintua, 56 A.3d 399, 400 (Pa. Super. 2012) (citation

omitted).

     By way of guidance:

     Under Pennsylvania law, “[m]erger of offenses is appropriate
     where: (1) the crimes arise from a single criminal act; and (2)
     all of the statutory elements of one of the offenses are included
     in the statutory elements of the other offense.” In relevant part,
     these factors are drawn directly from the statutory framework
     established at 42 Pa.C.S. § 9765.

Commonwealth v. Hernandez, ___ A.3d ___, ___, 2020 WL 1149640, *4

(Pa. Super. 2020) (citation omitted).

     In determining whether there is a single or multiple criminal acts, if

“the actor commits multiple criminal acts beyond that which is necessary to

establish the bare elements of the additional crime, then the actor will be

                                     - 11 -
J-S66020-19


guilty of multiple crimes which do not merge for sentencing purposes.”

Commonwealth v. Pettersen, 49 A.3d 903, 912 (Pa. Super. 2012)

(citation omitted).     Criminal acts occurring on different dates may be

considered multiple criminal acts. Commonwealth v. Robinson, 931 A.2d

15, 24 (Pa. Super. 2007) (en banc) (holding no merger for three criminal

acts occurring in 1997, 1999, and 2000).            Cf. Pettersen, 49 A.3d at 912

(holding no merger for three aggravated assault convictions against one

victim, when “time between the separate acts was relatively short” because

each assault involved a different weapon and resulted in distinct injuries).

      “[T]he crime of delivering a controlled substance requires, quite

obviously, the delivery thereof to another person.”               Commonwealth v.

Pitner, 928 A.2d 1104, 1111 (Pa. Super. 2007) (citation omitted).

“[C]onspiracy does not merge with the completed offense which was the

object   of   the   conspiracy,”   i.e.,    delivery   of   a   controlled   substance.

Commonwealth v. Miller, 364 A.2d 886, 886 (Pa. 1976).

      Here, Appellant argues that his two delivery of a controlled substance

(delivery) and one conspiracy conviction should have merged for sentencing.

Appellant’s Brief at 2.     We disagree for two reasons.             First, Appellant’s

conspiracy conviction does not merge with either of his delivery convictions.

See Miller, 364 A.2d at 886. Second, his two delivery convictions occurred

on different dates: the first delivery occurred on October 17, 2013, for 1.18

grams of heroin, and the second delivery was on October 24, 2013, for 3.31


                                           - 12 -
J-S66020-19


grams of heroin.       See N.T. Trial, 1/12/16, at 7, 32.         Because the two

deliveries occurred on different dates and are separate criminal acts,

Appellant’s delivery convictions do not merge for purposes of sentencing.

See Petterson, 49 A.3d at 912; Robinson, 931 A.2d at 24.                  Because

Appellant’s convictions do not merge, he has not raised a challenge to the

legality of his sentence that would entitle him to PCRA relief. See Fahy, 737

A.2d at 223; Quintua, 56 A.3d at 400; Jackson, 30 A.3d at 518.

      To the extent Appellant challenges the imposition of consecutive

sentences      as   “[e]xtremely   [h]arsh”   and   “clearly   unreasonable,”   that

argument       addresses the   discretionary    aspects   of his    sentence,   see

Commonwealth v. Lloyd, 878 A.2d 867, 873 (Pa. Super. 2005), and is not

cognizable under the PCRA.         See generally 42 Pa.C.S. § 9543(a)(2)(vii)

(stating that the “imposition of a sentence greater than the lawful

maximum” is the only sentencing claim cognizable under PCRA). Therefore,

we agree with the PCRA court that Appellant is not entitled to relief, albeit

on grounds different than that articulated by the PCRA court. See Clouser,

998 A.2d at 661 n.3.

      Appellant next claims that Attorney Reno, his trial counsel, was

ineffective.    Appellant’s Brief at 3.   Appellant, however, does not identify

those issues with any specificity other than “consecutive sentence/extremely

harsh sentence, and actual innocence.” Id.




                                       - 13 -
J-S66020-19


      In response, the Commonwealth argues that the PCRA hearing

testimony established Attorney Reno “discussed all issues of concern” with

Appellant and explained that counsel “did not raise certain issues . . .

because they were frivolous.”    Commonwealth’s Suppl. Brief at 16.      The

Commonwealth claims that “with respect to . . . the imposition of his

sentence, those issues were raised on the initial appeal” by Attorney Reno.

Id. at 17. The Commonwealth concludes that Appellant failed to meet the

standards set forth in Commonwealth v. Pierce, 527 A.2d 973 (Pa. 1987).

Id.

      The PCRA court did not explain its reasoning in detail.    It held that

Appellant “failed to fulfill all three prongs of the Pierce Test, and that he

failed to overcome the presumption that trial/appellate counsel was

effective.” PCRA Ct. Op. at 6.

      Initially, we hold Appellant “has waived his issue by neglecting to

present appropriate argument and citation on appeal.” Commonwealth v.

Rykard, 55 A.3d 1177, 1190 (Pa. Super. 2012) (citation omitted). Although

we construe his pro se argument liberally, Commonwealth v. Postie, 110

A.3d 1034, 1041 n.8 (Pa. Super. 2015), Appellant has not addressed the

factors for finding ineffective assistance of counsel under Pierce. Appellant

has not argued that “(1) the underlying claim is of arguable merit; (2) no

reasonable basis existed for counsel’s action or inaction; and (3) counsel’s

error caused prejudice such that there is a reasonable probability that the


                                   - 14 -
J-S66020-19


result of the proceeding would have been different absent such error.”

Commonwealth v. Dennis, 17 A.3d 297, 301 (Pa. 2011) (citing Pierce,

527 A.2d at 975).

     In any event, even if we presumed that Appellant preserved a claim

that Attorney Reno was ineffective by not raising a challenge to the

imposition of consecutive sentences, Attorney Reno testified at the PCRA

hearing that he did, in fact, raise the issue of consecutive sentences in the

Rule 1925(b) statement. N.T. PCRA Hr’g at 15. Attorney Reno also testified

that raising the consecutive-sentence issue would be frivolous.   Id. at 19.

Appellant has not explained why Attorney Reno’s decision lacked any

reasonable basis. See Dennis, 17 A.3d at 301 (stating the Pierce factors).

For these reasons, we affirm the PCRA court’s order, although on different

grounds. See Clouser, 998 A.2d at 661 n.3.

     In his remaining claims, Appellant asserts that he entered an unlawful

guilty plea, the police fabricated the evidence against him, PCRA counsel was

ineffective, and trial counsel was ineffective for failing to investigate and

prepare a defense. However, we conclude that Appellant has not preserved

these claims for review.

     Pennsylvania Rule of Appellate Procedure 302 states that “[i]ssues not

raised in the lower court are waived and cannot be raised for the first time

on appeal.” Pa.R.A.P. 302. For example, in Commonwealth v. Roney, 79

A.3d 595 (Pa. 2013), our Supreme Court found that the defendant waived


                                   - 15 -
J-S66020-19


an issue because he failed to present it to the PCRA court. Roney, 79 A.3d

at 611.   Furthermore, claims of PCRA counsel’s ineffectiveness cannot be

raised for the first time on appeal. Commonwealth v. Ford, 44 A.3d 1190,

1200-01 (Pa. 2012) (holding, “issues of PCRA counsel effectiveness must be

raised in a serial PCRA petition or in response to a notice of dismissal before

the PCRA court,” and “claims of PCRA counsel ineffectiveness cannot be

raised for the first time after a notice of appeal has been taken from the

underlying PCRA matter.”).

      Turning to the instant case, Appellant’s amended PCRA petition only

raised claims that consecutive sentences were inappropriate and trial

counsel was ineffective for failing to raise various claims on direct appeal.

Appellant, therefore, cannot raise and preserve issues that were never

presented to the PCRA court. See Pa.R.A.P. 302; Roney, 79 A.3d at 611.

To the extent that Appellant challenges PCRA counsel’s ineffectiveness, he

cannot raise such a claim for the first time on appeal. See Ford, 44 A.3d at

1200-1201. For these reasons, we affirm the order below. See Ousley, 21

A.3d at 1242.

      Order affirmed. Appellant’s pro se motion to “prohibit the use of the

Commonwealth’s brief” is denied.




                                    - 16 -
J-S66020-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/18/20




                          - 17 -